DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 11/18/2021 (“Nov. Resp.”). In the Nov. Resp., claims 1-4, 6-15, 17-25, and 27-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments and Amendments
Applicant argues that the newly added limitations to at least independent claims 1, 12, 21, and 22 are not taught in any of the cited prior art of record. See Nov. Resp. at 10-14. As noted in the previously presented claim rejections and the rejections below, it is agreed that Toledano (U.S. 2018/0097606) does not teach the newly added limitation (see Nov. Resp. at 11); however, Applicant’s argument that Sakabe (U.S. 2014/0010105) does not teach the newly added limitation is not persuasive (see Nov. Resp. at 11-12).
Applicant argues that while Sakabe teaches sending a notification of a type of acknowledgement bundling (e.g., “Type 1” or “Type 2”), this notification is from the user equipment (UE) to the base station, as opposed to from the base station to the UE, as claimed. See Nov. Resp. at 11-12. This argument is not persuasive, however, because Sakabe clearly teaches sending a notification of “Type 1” or “Type 2” bundling from the base station to the mobile station (i.e., UE). See e.g., Sakabe, Fig. 5, S501, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 10-13, 21-23, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Toledano (U.S. 2018/0097606, previously cited and applied) in view of Sakabe (U.S. 2014/0010105, previously cited and applied), both of which are in the same field of bundled transmissions as the claimed invention.

Regarding claim 12, Toledano teaches:
An apparatus for wireless communications by a user equipment (UE) (Toledano, Figs. 1, 21, UE 20, ¶¶ [0003], [0106]), comprising: 
a receiver (Toledano, Figs. 1, 21, at least the transceiver 308 can receive, ¶ [0106]) configured to receive, at the UE from a base station, an indication of a plurality of acknowledgment parameters to be used for acknowledging a bundled transmission comprising a plurality of … instances of a data channel received across a plurality of subframes (Toledano, Fig. 9, ¶¶ [0047-0048], [0064], [0078-0079], any of M1-M8 is control information received with parameters indicating the configuration of the acknowledgement procedure for data received in any of D1-D8); and 
a transmitter configured to acknowledge, from the UE to the base station, the bundled transmission in a single uplink subframe in accordance with the plurality of acknowledgement parameters (Toledano, Fig. 9, ¶¶ [0064], [0078-0079]), wherein: 
the plurality of acknowledgement parameters comprises a first acknowledgment parameter that conveys a size of the bundled transmission … (Toledano, Fig. 8, ¶¶ [0049-0051], [0078-0079]);
the plurality of acknowledgement parameters comprises a first delay parameter that conveys a first amount of time for the UE to delay acknowledging a first data transmission in a first data channel instance of the bundled transmission after receiving the first data transmission; [and] the plurality of acknowledgement parameters (Toledano, ¶¶ [0049-0063], there are a variety of ways in which the delay for each subframe may be determined, including explicit signaling in which a parameter indicates the delay relative to the data subframe, and the acknowledgements for each bundled data subframe are sent in the same uplink subframe indicated by the delay parameters, such as an offset).

Toledano does not necessarily teach that the “plurality of … instances” are “repetition instances”, that “the first acknowledgment parameter comprises a bundle size parameter that conveys a number of repetition instances of the data channel that are included in the bundled transmission,” or that “the first data channel instance and the second data channel instance of the bundled transmission are multiple repetitions of a same message transmitted over multiple subframes,” as claimed. Sakabe remedies this and teaches that data across multiple channels, such as a first and second data channel, in a bundled transmission system may be duplicates or “repetition instances.” Sakabe, Fig. 1, ¶¶ 29, 112-113. Sakabe also teaches that the mobile station (i.e., UE) receives control information that indicates “a bundle size parameter that conveys a number of repetition instances of the data channel that are included in the bundled transmission.” Sakabe, Fig. 5, S501, Fig. 7, S701, Fig. 9, S901, S903, S910; see also ¶¶ 32, 33, 82, where the “Type” directly identifies a number of repetition instances, see e.g., Fig. 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data transmitted in Toledano be “duplicate” or “repeated” data, such as in Sakabe, to allow for “about twice as much data [to] be transmitted. Thus, efficient data transmission is enabled.” See Sakabe, ¶ 113.

Regarding claim 1, there is recited a method for wireless communication by a user equipment (UE) with steps that are virtually identical to the functions performed by the apparatus of claim 12. As a result, claim 1 is rejected as obvious over Toledano and Sakabe under section 103 for the same reasons as presented in above in the rejection of claim 12.

Regarding claims 2 and 13, which depend from claims 1 and 12, respectively, Toledano further teaches “acknowledging the bundled transmission in the single uplink subframe comprises sending an acknowledgment or a negative acknowledgment for the plurality of … instances of the data channel received across the plurality of subframes in the single uplink subframe,” as recited in claim 2, and “the transmitter is configured to acknowledge the bundled transmission in the single uplink subframe by sending an acknowledgment or a negative acknowledgment for the plurality of instances of the data channel received across the plurality of subframes in the single uplink subframe,” as recited in claim 13. Toledano, Fig. 9, ¶ [0064].
As noted in the rejections of claims 1 and 12, Toledano does not necessarily teach that the “plurality of … instances” are “repetition instances”. Sakabe remedies this and teaches that data across multiple channels in a bundled transmission system may be duplicates or “repetition instances.” Sakabe, Fig. 1, ¶¶ 29, 112-113. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data transmitted in Toledano be “duplicate” or “repeated” data, such as in Sakabe, to allow for “about twice as much data [to] be transmitted. Thus, efficient data transmission is enabled.” See Sakabe, ¶ 113.

Regarding claim 10, which depends from claim 1, Toledano further teaches “the size of the bundled transmission conveyed by the first acknowledgement parameter is two, three, or four instances of the data channel.” Toledano, Figs. 8, 9, ¶¶ [0063-0064].

Regarding claim 11, which depends from claim 1, Toledano further teaches “a maximum size of the bundled transmission is four instances of the data channel.” Toledano, Figs. 8, 9, ¶¶ [0063-0064].

Regarding claim 22, Toledano teaches:
An apparatus for wireless communication by a base station (BS) (Toledano, Fig. 1, base station 10, ¶ [0003]), comprising: 
at least one processor (Toledano, Fig. 21, ¶ [0106], shows and describes a UE with a processor, while Toledano does not expressly define the internal components of the base station 10, it is both inherent and implied that the base station 10 has a processor if for no other reason than the base station 10 must have one to communicate and process data from/to the UE) configured to determine a plurality of acknowledgement parameters to be used by a user equipment (UE) for acknowledging a bundled transmission comprising a plurality of instances of a data channel transmitted to the UE across a plurality of subframes, such that an acknowledgment or negative acknowledgement for the plurality of … instances of the data channel across the plurality of subframes is received by the base station from the UE on a single uplink subframe (Toledano, Fig. 9, ¶¶ [0047-0048], [0064], [0078-0079], any of M1-M8 is control information received with parameters indicating the configuration of the acknowledgement procedure for data received in any of D1-D8); 
a transmitter (Toledano, Fig. 1, the base station 10 communicates with the UE 20, thus, it has a transmitter, ¶ [0003]) configured to signal an indication of the plurality of acknowledgement parameters from the base station to the UE (Toledano, Fig. 9, ¶¶ [0047-0048], [0064], [0078-0079]), wherein: 
the plurality of acknowledgement parameters comprises a first acknowledgment parameter that conveys a size of the bundled transmission … (Toledano, Fig. 8, ¶¶ [0049-0051], [0078-0079]);
the plurality of acknowledgement parameters comprises a first delay parameter that conveys a first amount of time for the UE to delay acknowledging a first data transmission in a first data channel instance of the bundled transmission after receiving the first data transmission; and the plurality of acknowledgement parameters comprises a second delay parameter that conveys a second amount of time for the UE to delay acknowledging a second data transmission in a second data channel instance of the bundled transmission after receiving the second data transmission, wherein the second amount of time is different than the first amount of time by an amount to have the BS receive an acknowledgement of the first data transmission of the bundled transmission with an acknowledgement of the second data transmission of the bundled transmission in the single uplink subframe … (Toledano, ¶¶ [0049-0063], there are a variety of ways in which the delay for each subframe may be determined, including explicit signaling in which a parameter indicates the delay relative to the data subframe, and the acknowledgements for each bundled data subframe are sent in the same uplink subframe indicated by the delay parameters, such as an offset); and 
a memory coupled to the at least one processor (Toledano, Fig. 21, ¶ [0106], shows and describes a UE with a memory, while Toledano does not expressly define the internal components of the base station 10, it is both inherent and implied that the base station 10 has a memory if for no other reason than the base station 10 must have one to communicate and process data from/to the UE).

Toledano does not necessarily teach that the “plurality of … instances” are “repetition instances”, that “the first acknowledgment parameter comprises a bundle size parameter that conveys a number of repetition instances of the data channel that are included in the bundled transmission,” or that “the first data channel instance and the second data channel instance of the bundled transmission are multiple repetitions of a same message transmitted over multiple subframes,” as claimed. Sakabe remedies this and teaches that data across multiple channels, such as a first and second data channel, in a bundled transmission system may be duplicates or “repetition instances.” Sakabe, Fig. 1, ¶¶ 29, 112-113. Sakabe also teaches that the mobile station (i.e., UE) receives control information that indicates “a bundle size parameter that conveys a number of repetition instances of the data channel that are included in the bundled transmission.” Sakabe, Fig. 5, S501, Fig. 7, S701, Fig. 9, S901, S903, S910; see also ¶¶ 32, 33, 82, where the “Type” directly identifies a number of repetition instances, see e.g., Fig. 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data transmitted in Toledano be “duplicate” or “repeated” data, such as in Sakabe, to allow for “about twice as much data [to] be transmitted. Thus, efficient data transmission is enabled.” See Sakabe, ¶ 113.

Regarding claim 21, there is recited a method for wireless communication by a base station (BS) with steps that are virtually identical to the functions performed by the apparatus of claim 22. As a 

Regarding claim 23, which depends from claim 22, Toledano further teaches that the base station further comprises “a receiver configured to receive, via the single uplink subframe, the acknowledgment or the negative acknowledgment for the plurality of … instances of the data channel across the plurality of subframes.” Toledano, Fig. 1, the base station 10 communicates with the UE 20, thus, it has a receiver, ¶ [0003]; Fig. 9, ¶ [0064], shows sending an ACK in the single subframe.
As noted in the rejections of claim 22, Toledano does not necessarily teach that the “plurality of … instances” are “repetition instances”. Sakabe remedies this and teaches that data across multiple channels in a bundled transmission system may be duplicates or “repetition instances.” Sakabe, Fig. 1, ¶¶ 29, 112-113. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data transmitted in Toledano be “duplicate” or “repeated” data, such as in Sakabe, to allow for “about twice as much data [to] be transmitted. Thus, efficient data transmission is enabled.” See Sakabe, ¶ 113.

Regarding claim 31, which depends from claim 22, Toledano further teaches “the size of the bundled transmission conveyed by the first acknowledgement parameter is two, three, or four instances of the data channel.” Toledano, Figs. 8, 9, ¶¶ [0063-0064].

Regarding claim 32, which depends from claim 32, Toledano further teaches “a maximum size of the bundled transmission is four instances of the data channel.” Toledano, Figs. 8, 9, ¶¶ [0063-0064].

Claims 3, 4, 14, 15, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Toledano and Sakabe, as presented above, and in view of previously applied and applicant-cited U.S. Pat. Appl. Publ’n No. 2009/0241004, to Ahn et al. (“Ahn”), all of which are in the same field of endeavor as the claimed invention.

Regarding claims 3 and 14, which depend from claims 2 and 13, respectively, neither Toledano nor Sakabe teach the additionally recited limitation. Ahn remedies this and teaches “the transmitter is configured to send the acknowledgment if the first acknowledgment parameter conveys a correct amount of the plurality of subframes,” as recited in claim 14 and similarly in claim 3. Ahn, ¶ [0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending an acknowledgement if there are a correct amount of subframes, as in Ahn, with the combination of Toledano and Sakabe to detect a failure of receiving transmitted data, and thus, take appropriate mitigating actions. See Ahn, ¶¶ [0006-0008], [0087], [0096].

Regarding claims 4 and 15, which depend from claims 2 and 13, respectively, neither Toledano nor Sakabe teach the additionally recited limitations. Ahn remedies this and teaches “the transmitter is configured to send the negative acknowledgment if the first acknowledgment parameter conveys an incorrect amount of the plurality of subframes,” as recited in claim 15 and similarly in claim 4. Ahn, ¶ [0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending an negative acknowledgement if there are an incorrect amount of subframes, as in Ahn, with the combination of Toledano and Sakabe to detect a failure of receiving transmitted data, and thus, take appropriate mitigating actions. See Ahn, ¶¶ [0006-0008], [0087], [0096].

Regarding claim 24, which depends from claim 23, neither Toledano nor Sakabe teach the additionally recited limitations. Ahn remedies this and teaches “the acknowledgment is received in response to the first acknowledgment parameter conveying a correct amount of the plurality of subframes.” Ahn, ¶ [0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending an acknowledgement if there are a correct amount of subframes, as in Ahn, with the combination of Toledano and Sakabe to detect a failure of receiving transmitted data, and thus, take appropriate mitigating actions. See Ahn, ¶¶ [0006-0008], [0087], [0096].

Regarding claim 25, which depends from claim 23, neither Toledano nor Sakabe teach the additionally recited limitations. Ahn remedies this and teaches “the negative acknowledgment is received in response to the first acknowledgment parameter conveying an incorrect amount of the plurality of subframes.” Ahn, ¶ [0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending an negative acknowledgement if there are an incorrect amount of subframes, as in Ahn, with the combination of Toledano and Sakabe to detect a failure of receiving transmitted data, and thus, take appropriate mitigating actions. See Ahn, ¶¶ [0006-0008], [0087], [0096].

Claims 6-9, 17-20, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Toledano and Sakabe, as presented above, and in further view of previously applied U.S. Pat. Appl. Publ’n No. 2018/0123744, to Nogami et al. (“Nogami”), all of which are in the same field of allocation and transmission of control information between a base station and mobile terminal as the claimed invention.

Regarding claims 6, 17, and 27, which depend from claims 1, 12, and 22, respectively, neither Toledano nor Sakabe teach the additionally recited limitations. Nogami remedies this and teaches “the amount of time is conveyed in a number of subframes.” Nogami, ¶ [0266]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nogami with the combination of Toledano and Sakabe to help establish a timing relationship between an uplink grant and transmitting uplink information, including control information, such as ACKs. See Nogami, ¶¶ [0155], [0262].

Regarding claims 7, 18, and 28, which depend from claims 1, 12, and 22, respectively, neither Toledano nor Sakabe teach the additionally recited limitations. Nogami remedies this and teaches “the second acknowledgment parameter is a three bit field included in control information associated with one or more of the instances of the data channel.” Nogami, ¶ [0266]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nogami with the combination of Toledano and Sakabe to help establish a timing relationship between an uplink grant and transmitting uplink information, including control information, such as ACKs. See Nogami, ¶¶ [0155], [0262].

Regarding claims 8, 19, and 29, which depend from claims 1, 12, and 22, respectively, neither Toledano nor Sakabe teach the additionally recited limitations. Nogami remedies this and teaches “the second acknowledgement parameter conveys an amount of time in a plurality of different ranges of delay values.” Nogami, ¶ [0266]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nogami with the combination of Toledano and Sakabe to help establish a timing relationship between an uplink grant and See Nogami, ¶¶ [0155], [0262].

Regarding claims 9, 20, and 30, which depend from claims 1, 12, and 22, respectively, Toledano further teaches “the data channel comprises a physical downlink shared channel (PDSCH)”. Toledano, Fig. 9, ¶¶ [0048], [0061], [0064]. Neither Toledano nor Sakabe teach the additionally recited limitations. Nogami remedies this and teaches “the control information associated with at least one of the plurality of acknowledgement parameters is included within a machine type communication physical downlink control channel (MPDCCH)”. Nogami, ¶ [0478], Listing 1, an MPDCCH may be used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nogami with the combination of Toledano and Sakabe to help communicate communication information in a control channel. Id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2016/0165640 describes sending acknowledgement bundle configuration information with a repetition number included. See e.g. Fig. 8, ¶ 125.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA KADING/               Primary Examiner, Art Unit 2413